IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EUGENE LAMBERT,                           : No. 62 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS                     :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondent             :


                                      ORDER


PER CURIAM
      AND NOW, this 22nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent it seeks mandamus relief. The Court of Common

Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending petition

within 90 days.